internal_revenue_service number release date index number ---------------------------- ------------------------------------------ ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-116868-17 date september legend parent ---------------------------------------------- ----------------------------------------------------------------------------------- sub ----------------------------------------------------------------------------------- -------------------------------------------- sub ------------------------------------------------------------- --------------------------------------------------------- partnership llc llc llc company investment firm accounting firm law firm individual individual individual ------------------------------------------------ -------------------------------------------- ---------------------------------------- ------------------------------------- --------------------------------- ----------------------------------------------- ----------------------------------------- ------------------- --------------------- ----------------- --------------------- plr-116868-17 individual individual state a year year year year month month date date date date date date date a ------------------ ----------------------- -------------- ------- ------- ------- ------- ------- ---------------- ------------------------ ------------------------ ----------------- ------------------- ------------------------ ---------------------------- -------------------------- -- dear ------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of parent sub and sub collectively taxpayers taxpayers request extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent and sub to jointly make an election under sec_856 of the internal_revenue_code to treat sub as a taxable_reit_subsidiary trs of parent effective as of date and for parent and sub to jointly make an election under sec_856 to treat sub as a trs of parent effective as of date plr-116868-17 facts parent is a state a limited_liability_company formed on date that has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit as of the beginning of its first taxable_year taxpayers represent that parent was formed to hold multiple investments including but not limited to hotel properties sub is a state a limited_liability_company formed on date that is classified as an association taxable as a domestic_corporation for u s federal_income_tax purposes sub is a state a limited_liability_company formed on date that is classified as an association taxable as a domestic_corporation for u s federal_income_tax purposes parent owns sub and sub indirectly through other entities which include partnership and llc described below partnership is a state a limited_liability_company that is classified as a partnership for u s federal_income_tax purposes partnership has the following members each of which is a state a limited_liability_company that is classified as a partnership for u s federal_income_tax purposes llc llc and llc taxpayers represent that partnership is a joint_venture that was formed to develop a hotel chain taxpayers represent that some of properties in the joint_venture structure are owned and leased by entities sitting directly below partnership for each of these properties sub is the sole member of a disregarded_entity lessee that leases the property from a related property owner all other properties in the joint_venture are part of a sub-joint venture involving sub that owns and operates certain hotel properties parent is affiliated with investment firm a subsidiary of a global real_estate investment firm taxpayers represent that investment firm was formed in year to manage real_estate funds and provide investment advisory services taxpayers represent that it was intended that form_8875 taxable_reit_subsidiary election would be filed on behalf of parent and sub and parent and sub respectively effective as of date and date respectively and that to be timely the elections should have been filed by date and date respectively taxpayers represent that investment firm began seeking out investments in hospitality and office properties for its real_estate investment fund and that its real_estate investment fund intended to hold its investments in a reit investment firm employed individual as president and chief operating officer to assist with investigating potential investments individual engaged in negotiations with other investors including llc and llc taxpayers represent that individual knew that plr-116868-17 llc the majority member of partnership also would be investing through a reit taxpayers represent that consequently individual was ensured during the negotiations that the investment structure would satisfy the reit qualification requirements investment firm entered the investment structure on date investment firm had limited internal tax expertise when it entered into the investment structure and it engaged outside tax advisors at accounting firm in late year to assist with its u s tax compliance obligations and to consult on tax matters among these responsibilities was that accounting firm would review compliance with reit qualification requirements at that time investment firm’s internal accounting team included individual who was tasked with various tax matters including the preparation and filing of forms individual left investment firm in early year and his role was not filled until investment firm hired individual in month year specifically with respect to trs elections for sub and sub law firm which had been involved in planning the investment structure advised individual sec_1 and that trs elections would need to be made individual is also no longer affiliated with investment firm while investment firm had been advised that trs elections would need to be made for sub and sub neither election was made with respect to sub while sub was formed on date some of the properties in the sub-joint venture required significant renovations prior to commencing operations although individual had been advised that a trs election would be necessary when the renovations were completed and the hotel properties began operations the hotel properties did not commence operations until date that was a months after individual had left employment with investment firm due to the length of time intervening since investment firm's entry into the investment structure on date as well as individual 2’s departure a months prior to the hotel properties commencing operations investment firm's internal personnel were not aware that the trs election still needed to be made moreover with respect to sub llc the operator of partnership had assisted company the ultimate parent of llc and its subsidiary make their joint trs election taxpayers represent that investment firm believed that llc would similarly assist with the joint trs election of parent and sub however this did not occur and neither individual nor individual followed up with llc personnel to ask about the election consequently no form_8875 was filed by parent and sub 1or by parent and sub in month year investment firm learned that the owner of llc was unable to confirm that a trs election had been made on behalf of sub and company investment firm then contacted the owner of llc to determine if it had any record of trs elections being made on behalf of sub and sub with parent as the parent reit at the same time investment firm reviewed its own records in an attempt to plr-116868-17 locate any copies of the elections or correspondence from the service confirming acceptance neither review revealed that the required trs elections had been made after consulting with individual a partner with accounting firm individual vice president of parent and chief operating officer at investment firm determined to submit a request for relief to make the trs elections out of time pursuant to sec_301_9100-1 and-3 of the procedure and administration regulations taxpayers represent that parent’s form 1120-reit for its year and year taxable years were timely filed pursuant to extension and that the returns were filed consistent with trs elections being in effect for sub and sub taxpayers represent further that form_1120 u s_corporation income_tax return was timely filed for the year taxable_year for sub and for the year taxable_year for both sub and sub also consistent with trs elections being in effect taxpayers represent that sub was not required to file form_1120 for its initial taxable_year the year taxable_year taxpayers make the following additional representations the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayers having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayers do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayers did not choose to not file the elections taxpayers always intended for timely taxable_reit_subsidiary elections to be filed on behalf of parent and sub and parent and sub taxpayers are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that makes the election advantageous to taxpayers the period of limitations on assessment under sec_6501 has not expired for taxpayers for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed plr-116868-17 in addition affidavits on behalf of taxpayers have been provided as required by sec_301_9100-3 and law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to plr-116868-17 make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting taxpayers a reasonable extension of time for parent and sub to elect under sec_856 to treat sub as a trs of parent effective as of date and for parent and sub to elect under sec_856 to treat sub as a trs of parent effective as of date accordingly taxpayers have days from the date of this letter to file their intended elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-116868-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _______________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosure copy of this letter for sec_6103 purposes
